signiticant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date aug t ep ra a2 re dear company bank property a property b property c state state_agency federal_agency this letter constitutes notice that your requests for waivers of the minimum_funding_standard for the plan for the plan years ending august have been granted subject_to the following conditions _and august _in the plan’s funding_standard_account for within days from the date of this letter the company makes a contribution equal to the amount necessary under sec_412 of the internal_revenue_code code to amortize the waived_funding_deficiency for the plan_year ending august according to information received the plan_year ending august from the enrolled_actuary servicing the plan this amount is approximately _ this amount was due on date to satisfy the minimum dollar_figure funding standard for the plan_year ending august consideration the approval of a funding waiver for the same plan_year within days from the date of this letter the company files a form_5330 to for the report the accumulated_funding_deficiency of approximately dollar_figure and pays the excise_tax that is due plan_year ending august under sec_4971 of the code after taking into the company makes sufficient contributions to meet the minimum_funding_standard for the plan for the plan_year ending august may by date the company contributes sufficient funds from the proposed sales of properties a b and or c to fully fund the plan on a current_liability basis by the company provides details of any sale of properties a b or c within of this office by facsimile at days from the date of the sale to or to the followina address the information provided should include a the name of the property sold b the sale price c the amount of the sale proceeds used to satisfy the company’s debt to the bank and d the amount of the sale proceeds contributed to the plan you agreed to these conditions in an e-mail sent to us on date if any one and of the conditions is not met the waivers for the plan years ending august august are retroactively null and void these conditional waivers have been granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amounts for which these conditional waivers have been granted are equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date and date the company is a not-for-profit organization in the state services for children and adults with disabilities throughout the state the company's programs include childcare pediatric rehabilitation camping recreation health wellness vocational rehabilitation and placement and residential services the company serves over big_number children and adults with disabilities on a yearly basis a substantial portion of the company’s support is from government grants contracts and public contributions it provides programs and the current financial hardship was brought on by a significant increase in expenses due to a number of factors the renovation of a facility in the construction and start-up of a new facility in and the take-over of various programs in the western part of the state from the state_agency and exacerbated the financial hardship by a decline in public support during causing the company to operate with total net deficits for the fiscal years ending august raising independent auditors issuing a report for the fiscal_year ending august doubts about the company's ability to continue as a going concern shortly thereafter the company became unable to make required debt payments to its bank and other creditors these factors eventually led to the company’s and august as a consequence the company took a number of steps to improve its financial position the chief_executive_officer was replaced operations were restructured to optimize program effectiveness and financial performance bank debt was restructured steps were taken to restore donor confidence and attempts are being made to sell certain of the company’s real_property while the operational improvements have enhanced the company's financial position the company continued to operate with a total net deficit and the company’s independent auditors again issued a report for the fiscal_year ending august raising doubts about the company's ability to continue as a going concern it is obvious from the financial information provided by the company that it has experienced a substantial business hardship starting in the fiscal ear ending expenses have greatly exceeded revenues resulting in a net august decrease of assets of over dollar_figure operated with a growing total net deficit since the fiscal_year ending august while the situation has somewhat improved for the fiscal_year ending august the fact remains that the company’s independent auditors have serious doubts about the company’s ability to continue as a going concern the company has through from however the company has made some contributions to the plan for the plan years ending august appraisals for parcels of real_estate that it owns the company has indicated that it would use the proceeds of the sale of its real_estate to fully fund the plan the highest- valued property is currently subject_to a deed restriction by the federal_agency but the company expects this restriction to be lifted shortly furthermore the company has recently received and while it is not clear that a financial turnaround will take place it is clear that the company will not be able to meet the minimum_funding_standard for the plan years and august without compromising its ability to ending august maintain ongoing operations moreover there is a significant possibility that the sale of real_estate could fully fund the plan because the company's financial recovery is not certain and because the plan is only funded on a current_liability basis the request for waivers of the minimum_funding_standard for the plan for the plan years ending august conditions described above have been granted subject_to the and august your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived funding deficiencies remain unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan years ending august the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b and august we have sent a copy of this letter to the manager to the manager and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours ap b- donna m prestia manager actuarial group
